Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Hunnius on 3/12/2021.

The application has been amended as follows: 
Claim 1, line 2: amend “Aluminum” to “aluminum”
Claim 1, line 8: amend “AL-5083” to “Al-5083”
Claim 1, line 10: add “the” after “traps” and before “magnesium”
Claim 1, line 12: amend “an” to “the”
Claim 1, line 14: add “the” after “and” and before “copper”
Claim 1, line 14: amend “aluminum and the” to “aluminum, the”
Claim 5, line 2: amend “Aluminum” to “aluminum”
Claim 5, line 3: amend “aluminum and the” to “aluminum, the”
Cancel claims 7-9 as not examined product-by-process claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Martin et al. (US 2018/0214949 A1) (hereinafter “Martin”).

Martin teaches the process of making a metal alloy by first obtaining a base metal, then obtaining at least one strengthening element, then combining the base metal with the strengthening elements to generate microparticles, chemically and/or physically disposing at least one grain-refining element on surfaces of the microparticles to generate functionalized microparticles, and finally additively manufacturing a metal alloy from the functionalized microparticles wherein the resulting additively manufactured metal alloy has a microstructure with equiaxed grains, i.e., mixing and homogenizing occurs (Martin, [0098-0103]). Martin further teaches that the metal alloy can include aluminum, copper, and magnesium (Martin, [0105]). Additionally, Martin teaches that the grain-refining nanoparticles can include borides or boron, including TiB, TiB2, and AlB (Martin, [0106] and [0112]). Moreover, Martin teaches that an inert atmosphere is usually employed during laser melting and that laser melting includes, plasma arc-based fabrication (Martin, [0079] and [0024]).

However, Martin does not disclose or suggest that the aluminum is Al-5038 or Al-5456 and that the boron reduces supersaturation of magnesium, the boron traps the magnesium in a solid solution as AlMgB2 phase, or wherein the step of mixing and homogenizing is at 500°C for 2 hours and annealing at 150°C for about 190 hours.



In light of the above, claims 1 and 5 of the present invention are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/D.M.C./Examiner, Art Unit 1732     

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/12/21